     Case 2:20-cv-01251-RFB-NJK Document 8 Filed 01/22/21 Page 1 of 1



1

2

3
                                  UNITED STATES DISTRICT COURT
4
                                            DISTRICT OF NEVADA
5
                                                      ***
6
      ADAM RODRIGUEZ,                                          Case No. 2:20-cv-01251-RFB-NJK
7
                                              Plaintiff,               ORDER
8            v.

9     CORE CIVIC, et al.,
10                                          Defendants.

11

12

13          According to the inmate database for the Bureau of Prisons, Plaintiff is no longer

14   incarcerated at Nevada Southern Detention Center. However, Plaintiff has not filed an updated

15   address notification with the Court informing the Court of his current address. Pursuant to Local

16   Rule IA 3-1, a “pro se party must immediately file with the court written notification of any change

17   of mailing address, email address, telephone number, or facsimile number. The notification must

18   include proof of service on each opposing party or the party’s attorney. Failure to comply with

19   this rule may result in the dismissal of the action, entry of default judgment, or other sanctions as

20   deemed appropriate by the court.”

21          Therefore, it is ORDERED that Plaintiff shall file his updated address with the Court no

22   later than February 22, 2021.

23          It is further ordered that, if Plaintiff fails to timely comply with this order, the Court shall

24   dismiss this case without prejudice.

25          DATED: January 22, 2021.
26
27                                                  NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
28
                                                           1
